Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 27, 2015.




                                      In The

                    Fourteenth Court of Appeals

                  NOS. 14-15-00881-CV and 14-15-00885-CV



                          IN RE J WOMACK, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                          Galveston County, Texas
                     County Court Cause No. 06-FD-0536
                   and Probate Court Cause No. SE-0001523

                         MEMORANDUM OPINION

      On October 16, 2015, relator J Womack filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
John Grady, presiding judge of the County Court at Law No. 1, Galveston County,
and the Honorable Kimberly Sullivan, presiding judge of the Probate Court,
Galveston County to issue a temporary injunction to allow the adoption of a child
and to allow an individual to inherit certain property.

       Relator has not established that he is entitled to mandamus relief. “A party’s
right to mandamus relief generally requires a predicate request for some action and
a refusal of that request.” In re Perritt, 992 S.W.2d 444, 446 (Tex. 1999) (orig.
proceeding). Relator has not shown that he requested the relief he seeks in his
petition from the county court and the probate court and that these courts refused
such relief, which are prerequisites for mandamus relief. See In re Clewis, 14-10-
00086-CV, 2010 WL 547087, at *1 (Tex. App.—Houston [14th Dist.] Feb. 18,
2010, orig. proceeding).

       Additionally, as the party seeking relief, relator has the burden of providing
this Court with a sufficient record to establish his right to mandamus relief. See
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P. 52.7(a)(1)
(relator must file with petition “a certified or sworn copy of every document that is
material to the relator’s claim for relief and that was filed in any underlying
proceeding”). Relator has not provided this court with any record, much less a
record that is sufficient to establish that he is entitled to the relief he seeks.

       Accordingly, we deny relator’s petition for writ of mandamus.


                                                       PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.

                                             2